Citation Nr: 1225263	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-14 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar strain disability.


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran reportedly served on active duty in the United States Navy from June 1983 to June 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which declined to reopen the Veteran's claim of entitlement to service connection for a lumbar strain disability.

On his Form 9, Substantive Appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  A videoconference hearing was scheduled for August 5, 2010.  The Veteran failed to appear for that hearing.  A postponement was neither requested nor granted, and the Veteran has not asserted any good cause for missing the hearing, nor has he requested a rescheduling of the hearing.  Under these circumstances, VA considers the hearing request to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  Service connection for a lumbar strain disability was initially denied in an unappealed rating decisions issued in January 2002 and March 2002.

2.  The evidence received since the March 2002 rating decision that denied service connection for a lumbar strain disability, by itself or in conjunction with previously considered evidence, is not new and material and does not relate to unestablished facts necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied the Veteran's claim for entitlement to service connection for a lumbar strain disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2001). 

2.  New and material evidence has not been received sufficient to reopen the claim of service connection for a lumbar strain disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Proper notice from VA must inform the Veteran of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the notice requirements discussed above apply generally to the following five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

Additional VCAA notice requirements apply in the context of a Veteran's request to reopen a previously and finally denied claim.  Kent v. Nicholson, 20 Vet. App. 1   (2006).  In Kent, the Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must provide notice that describes the evidence necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial. 

The Board finds that VA's VCAA notification duties have been met.  The Veteran filed a request to reopen the claim of entitlement to service connection for a lumbar strain disability in April 2009.  Also in April 2009, prior to the initial rating decision on the Veteran's claim to reopen, the RO furnished a letter to the Veteran addressing all pertinent notice elements described above including the reasons for the prior denial of his claim and the evidence necessary to reopen the claim.  This April 2009 VCAA letter advised the Veteran that in order to reopen the claim for a lumbar strain disability, he needed to submit new and material evidence demonstrating the existence of a chronic condition resulting from an injury incurred during service.  The April 2009 letter additionally addressed the Dingess elements described above.   Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA. The Veteran has not argued otherwise.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This duty includes helping the Veteran to procure service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

VA's statutory duty to assist the Veteran in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a Veteran in obtaining evidence necessary to substantiate the Veteran's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002). 

In this case, the Veteran's service treatment records have been obtained.  Also, additional VA medical records dated up to May 2009 have been received.  It appears that all reasonable efforts have been made to obtain all relevant service treatment records and postservice VA treatment records.  The Veteran has not identified any additional post-service VA clinical records pertaining to his claim and none is evident from a review of the record.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2011).   

Furthermore, as discussed below, the Board has determined that new and material evidence has not been received to reopen the claim of service connection for a lumbar strain disability.  Thus, additional development to include affording the Veteran a compensation and pension examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2011) (stating that the duty to provide a VA medical examination applies only if new and material evidence is presented or secured). 

For the reasons set forth above, the Board finds that VA has fulfilled its VCAA duties to the Veteran as they pertain to the claim decided herein.  As noted above, the Veteran failed to appear for a scheduled Board hearing.  No further notification or development action is necessary on the issue now being decided.  The Veteran has not argued otherwise.  Thus, the duties to notify and assist have been met.

Claim to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2011).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362   (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted to RO or Board decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011). 

VA grants service connection for compensation purposes for disabilities resulting from disease or personal injury incurred in the line of duty or for aggravation of pre-existing injuries in the active military, naval, or air service.  See 38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  The disease or disability for which service connection is sought must be chronic rather than acute and transitory in nature.  In order to show a chronic disability incurred in service, a combination of manifestations must exist sufficient to identify the disability and to establish chronicity at the time.  This is distinguishable from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  38 C.F.R. § 3.303(b) (2011).

In the instant case, the Veteran's initial claim of entitlement to service connection for a lumbar strain disability was denied in an RO rating decision dated January 2002.  Additional private medical records were received shortly thereafter, and the RO reviewed them.  In a subsequent rating decision dated March 2002, the RO nevertheless denied the Veteran's claim because the evidence showed that while the Veteran sustained a back injury in service, it was acute in nature and resolved without any chronic disability resulting from this injury.  The Veteran did not appeal; therefore, the RO's decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2001).

The evidence at the time of the March 2002 rating decision included service treatment records, post-service treatment VA medical records, private physician referrals, worker's compensation claims, and emergency room assessments unrelated to the Veteran's back.  Service treatment records indicate that an acute back injury occurred shortly after the Veteran enlisted in 1983, while he was taking trash out to a dumpster.  Minor treatment measures were taken, and no additional follow up was required in the next three years of the Veteran's service.  Nothing related to the Veteran's back was noted as problematic upon the Veteran's separation in 1986.  The first treatment for back pain after service occurred in 1990 after the Veteran was involved in a civilian work-related forklift accident.  The treating physician shortly after the accident determined that there was no evidence of fracture, dislocation, or congenital abnormality.  The results of the MRI ordered were normal.  After 1991, there was no additional medical evidence suggesting treatment for any type of back injury or chronic disability.    

The Board must now determine if the evidence submitted since the time of the March 2002 final decision is new and material.  See 38 U.S.C.A. § 5108 (West 2002).  The only medical evidence received since the March 2002 final denial are VA treatment records dated from 2006 to 2009.  These medical records indicate that the Veteran has been treated primarily for left elbow pain during this timeframe.  Nowhere in the records is there any indication of treatment for lumbar strain nor any complaint of pain or disability related to his back.  

The Board notes that while this evidence is new in that it had not been previously reviewed, it is nevertheless immaterial because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the new evidence fails to demonstrate that the Veteran has a chronic lumbar strain disability related to service.  Therefore, the Board finds that the new evidence provided does not meet the above requirement and therefore cannot be considered material. 

The Board has also considered the Veteran's lay statements in support of his appeal in which he asserts that he believes there must be some chronic disability related to his in-service injury, as he always seems to injure the same right side of his lower back whenever he sustains trauma to that area.  With such statements, the Veteran merely reiterates arguments he made to VA prior to the previous denial of his claim.  The Veteran's statements do not constitute new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (noting that lay testimony that is cumulative of previous contentions considered by the decision maker at time of prior final disallowance of the claim is not new evidence).  Furthermore, while the Veteran is competent to testify as to his lay symptoms of back pain, he is not competent to diagnose a chronic disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In light of the above, the Board finds that while some of the evidence obtained in conjunction with the Veteran's request to reopen his previously disallowed claim is new, it is not material.  In this regard, none of the medical evidence associated with the record since the March 2002 rating decision demonstrates that the Veteran has a chronic lumbar strain disability related to service.  Likewise, the Veteran's statements regarding in-service onset of a chronic lumbar strain disability are duplicative of information previously considered by VA.  Since none of this newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim, his request to reopen the previously disallowed claim of entitlement to service connection for a lumbar strain disability is denied.  38 C.F.R. § 3.156(a) (2011).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for a lumbar strain disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having not been received, the application to reopen a claim for service connection for a lumbar strain disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


